Case 1:20-cv-00628-DDD-JPM Document 22 Filed 08/07/20 Page 1 of 1 PagelD #: 603

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
ALEXANDRIA DIVISION

HARMANJOT SINGH HONDAL, CIVIL DOCKET NO. 1:20-CV-628-P
Petitioner

VERSUS JUDGE DRELL
DIANNE WITTE, ET. AL., MAGISTRATE JUDGE PEREZ-MONTES
Respondents

JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein (ECF No. 21), noting the absence of
objections thereto, and concurring with the Magistrate Judge’s findings under the
applicable law;

IT IS ORDERED that the Motion for Temporary Restraining Order (ECF No.
8) is DENIED.

e —

THUS DONE AND SIGNED, at Alexandria, Louisiana, on this / day of
August, 2020.

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

 

 
